Title: The American Commissioners to Gentlemen at Nantes, 11 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


Gentlemen
Passy Novr 11 1778
We have this Moment received the Letter, which you did Us the Honour to write to Us, on the Seventh of the present Month, and We hold ourselves obliged to you for giving Us an opportunity of uniting our Endeavours with yours, to obtain a Sufficient Convoy for the Vessells bound to America for the whole Voyage.
It gives Us great Pleasure to learn that So many Vessells are going both as they will carry So considerable Supplies to our Country, and as with proper Convoy they will afford So agreable and Safe an opportunity of many of our Friends to return home.
You may depend upon it, Gentlemen that We will write without Loss of Time to the Secretary of State for the Marine, and make Use of every other Means in our Power, to obtain the Favour you desire. We have the Honour to be with great Esteem and Respect Gentlemen your most obedient & most humble Servants.
Messrs. J. D. Sweighauser, Joshua Johnson, Mathew Ridley, Jonathan Williams, Charles Ogilvie, Mathew Mease, Jno Gilbank. William Haywood and others.
